department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc tege eoeg et2 wta-n-123041-00 uilc internal_revenue_service national_office field_service_advice memorandum for meg bonner exam manager ct-rhode island district from jerry holmes branch chief cc tege eoeg et2 subject expatriate tax services in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether the value of income_tax return preparation services provided to expatriate employees is excludable from the employees’ gross incomes if the value of the income_tax return preparation services is not excludable from gross_income whether this amount is wages for employment_tax purposes conclusion sec_1 the value of employer-provided income_tax return preparation services is includible in the recipient employees’ gross incomes all fringe_benefits are includible in gross_income unless specifically excluded these benefits are not excludable as a working_condition_fringe the value of the income_tax return preparation services are wages subject_to fica and futa_tax however for income_tax_withholding purposes while not excludable from wages as a working_condition_fringe the value of the benefit may be excludable if the employer reasonably believed at the time the benefit was provided that the value of the benefit was excludable from the recipient-employee’s gross_income under sec_911 of the code facts the facts in this case are not taxpayer-specific instead you have described the following facts as being typical of those present in several cases wta-n-123041-00 the company is a corporation organized under state law it has employees who perform services overseas the company wishes to compensate its employees fairly for working overseas toward that end the company has developed a program to equalize housing costs and other personal living costs as well as income_tax costs incurred by its expatriate employees as part of its cost equalization program the company through the services of a professional services firm calculates an additional_amount the company must pay the expatriate employee or an amount the employee must pay the company to equalize income_tax costs of the expatriate employee with the income_tax costs that the employee would owe if the employee worked in the united_states depending upon the taxes that are projected to be owed in the host country the employee may receive either an advance or have amounts deducted from the employee’s pay during the year to administer the cost equalization program the company pays fees to a professional services firm to assist expatriate employees in determining host country taxes and completing any_tax returns required by the host country the professional services firm also prepares the expatriate employees’ individual united_states income_tax returns in addition the professional services firm calculates and advises the company regarding tax equalization payments due the company or owed to the company after the employee files the required income_tax returns after year-end the professional services firm compares the actual tax_liabilities with the hypothetical tax_liability if the employee worked in the united_states the difference between these amounts is then reconciled with the amounts advanced or deducted resulting in a net amount owing by or due to the company expatriate employees must agree to have the professional services firm prepare their individual income_tax returns the company pays the entire fee for tax preparation services except in circumstances where the employee has non- company source income requiring significant additional tax preparation services by the professional services firm law and analysis sec_61 of the code defines gross_income as unless otherwise excluded all income from whatever source derived including but not limited to compensation_for services such as fees commissions fringe_benefits and similar items sec_1_61-1 of the income_tax regulations provides that gross_income includes income derived in any form whether in money property or services sec_1 a of the regulations provides that a fringe benefit may include for example an employer-provided discount on property or services sec_1_61-21 of the regulations provides that an employee must include in gross_income the amount by which the fair_market_value of an item exceeds the amount if any paid for the benefit by or on behalf of the recipient under section wta-n-123041-00 b the fair_market_value of a benefit is the amount that an individual would have to pay for the particular fringe benefit in an arm’s length transaction sec_132 of the code excludes from gross_income any fringe benefit that qualifies as a working_condition_fringe sec_132 defines the term working_condition_fringe as any property or services provided by an employer to an employee to the extent that if the employee paid for the property or services the payment would be allowable as a deduction under sec_162 ordinary and necessary trade_or_business_expenses or concerning depreciation sec_1_132-5 of the regulations provides that an amount that would be deductible by an employee under a section other than sec_162 or sec_167 such as sec_212 is not a working_condition_fringe emphasis added sec_212 allows a deduction for nontrade or nonbusiness expenses_incurred during the taxable_year for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income such as rental property or investments held for their income and appreciation value in addition sec_212 of the code provides that in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax sec_1_212-1 of the regulations provides that expenses paid_or_incurred by an individual for tax counsel or expenses paid_or_incurred in connection with the preparation of his tax returns are deductible revrul_73_13 1973_1_cb_42 held that fees paid_by a corporation for financial counseling services and tax_return preparation services provided to its executives are includible in gross_income and wages but are deductible by the executives under sec_212 of the code revrul_92_29 1992_1_cb_20 considers whether tax preparation fees incurred by a sole_proprietor are deductible on schedule a of form_1040 as a miscellaneous itemized_deduction or whether these expenses are deductible in determining adjusted_gross_income on schedule c profit of loss from business as a trade_or_business expense under the facts of the ruling the individual pays dollar_figure to a tax_return_preparer of the dollar_figure dollar_figure is properly allocable to preparing the schedule c with the remaining dollar_figure properly allocable to preparing the rest of sec_62 of the code provides that adjusted_gross_income means in the case of an individual gross_income minus specified deductions under sec_62 one of the specified deductions is any deduction attributable to a trade_or_business carried on by the taxpayer provided that the trade_or_business does not consist of the performance of services by that taxpayer as an employee wta-n-123041-00 the individual’s federal_income_tax return the ruling holds that the dollar_figure expense for preparing schedule c is deductible in computing adjusted_gross_income whereas the remaining dollar_figure is deductible under sec_212 as a miscellaneous itemized_deduction because tax_return preparation fees are deductible under sec_212 and not under sec_162 employer-provided tax_return preparation services are not excludable as a working_condition_fringe the company has cited revrul_92_69 1992_2_cb_51 as authority for excluding the value of the tax preparation services from gross_income the company’s reliance on revrul_92_69 is misplaced in order for employer- provided property or services to qualify as a working_condition_fringe sec_1 a i of the regulations requires that a hypothetical payment by the employee for the property or services be allowable as a deduction under sec_162 with respect to the employee's specific trade_or_business of being an employee of the employer thus not all expenses deductible by the employee under sec_162 will meet this standard see the examples at regulations sec_1_132-5 revrul_92_69 provides that this requirement is generally satisfied if under all the facts and circumstances the employer derives a substantial business benefit from the provision of the property or services that is distinct from the benefit that it would derive from the mere payment of additional compensation and the employee's hypothetical payment for the property or services would otherwise be allowable as a deduction by the employee under sec_162 of the code employer-provided tax preparation services fail both requirements set forth in the revenue_ruling under sec_6012 every individual is required to file an individual federal_income_tax return yearly the inherently_personal nature of expenses_incurred for individual_income_tax_return preparation is reflected in the fact that these expenses are deductible under sec_212 not under sec_162 the primary benefit of the tax preparation services thus inures to the expatriate employees not to the company although every employer presumably prefers that its employees follow the tax laws in the united_states and abroad meeting or failing to meet these requirements primarily affects the employee and any affect on the employer is very remote and insubstantial the company could inspect the expatriate employees’ filed returns in order to determine the appropriate cost equalization adjustment without paying for tax_return preparation thus the provision of tax preparation services does not provide an employer with a benefit that is substantial and distinct from the business benefit the employer would enjoy by providing additional compensation gotcher v commissioner 401_f2d_118 5th cir is also cited in asserting that the value of tax_return preparation services is not includible in the expatriate employees’ gross incomes gotcher considered whether a taxpayer must include in income the value of a trip to germany provided as an incentive to encourage the wta-n-123041-00 taxpayer to purchase an interest in a volkswagen dealership the trip cost dollar_figure of which dollar_figure was paid for by the taxpayer’s employer with the remaining cost shared by volkswagen of america voa and volkswagen of germany vog before the trip the taxpayer was offered an ownership_interest in the volkswagen dealership at which he was employed upon returning from the trip the taxpayer bought an ownership_interest in the dealership the court stated that whether an individual has income within the meaning of sec_61 depends upon whether there has been economic gain the court noted initially that there was no evidence that the trip was awarded in connection with mr gotcher’s services as an employee since he was not an employee of vog or voa and the trip was not earned in connection with his duties with the dealership the court distinguished two of its earlier-decided cases 291_f2d_841 and 289_f2d_108 in which it concluded that the value of trips provided to employees was includible in gross_income because those trips were awarded for past service considering the purpose for the trip to germany and noting that the objective was ultimately achieved the court concluded that the primary purpose of the trip was to persuade mr gotcher to take out a vw ownership_interest the court thus narrowed the issue to determining the tax consequences that follow when a trip provided to an individual primarily benefits the party paying for the trip the court concluded that the cost of the trip was not gross_income to the taxpayer in so concluding the court drew an analogy to sec_119 of the code which excludes the value of meals_and_lodging furnished for the convenience_of_the_employer from gross_income the court took comfort in the fact that this exclusion was recognized by courts prior to the enactment of sec_119 in addition the court analogized the facts before it to cases where employees were provided benefits that were incidental to the purpose of carrying on the employer’s trade_or_business the court discussed allen j mcdowell t c memo in which an employee was not required to include the value of a trip to hawaii in income because the taxpayer was required by his employer to go on the trip and the employee was serving a legitimate business_purpose of his employer the court found that allen j mcdowell stood for the proposition that income does not arise when an individual is serving the legitimate business purposes of the party paying the expense the court concluded that business realities required that mr gotcher go on the trip to germany and that the primary purpose of the trip was to serve vw’s business interests of improving its position in the american market and finding investors we believe that reliance on gotcher is also misplaced the deficit_reduction_act_of_1984 defra ‘84 enacted a comprehensive scheme dealing with employer- provided fringe_benefits and thus largely supersedes earlier-decided case law on employer-provided fringe_benefits defra ‘84 incorporated principles that had developed under the common_law before_1984 including the principles discussed in gotcher wta-n-123041-00 deficit_reduction_act_of_1984 on date congress enacted sec_531 of defra ‘84 amending sec_61 to include fringe_benefits in the definition of gross_income and adding sec_132 to exclude certain fringe_benefits from gross_income defra ‘84 also provided the treasury_department with the specific authority to promulgate any regulations necessary to carry out the purposes of sec_132 sec_132 substituted a statutory approach for the prior common_law approach in determining whether employer-provided fringe_benefits are excluded from gross_income the prior common_law approach generally looked to whether the fringe benefit was compensatory or noncompensatory consequently effective date any fringe benefit is includible in the recipient’s gross_income unless the fringe benefit is excluded from gross_income by a specific statutory provision the house report to defra ‘84 indicates congress’ intent that the new rules provide certainty with respect to the taxation of employer-provided fringe_benefits the second objective of the committee’s bill is to set forth clear boundaries for the provision of tax-free benefits because of the moratorium on the issuance of fringe benefit regulations the treasury_department has been precluded from clarifying the tax treatment of many of the forms of noncash compensation commonly in use as a result the administrators of the tax law have not had clear guidelines in this area and hence taxpayers in identical situations have been treated differently the inequities confusion and administrative difficulties for businesses employees and the irs resulting from this situation have increased substantially in recent years the congre sec_2the enactment of defra was preceded by a moratorium first enacted in prohibiting issuance of treasury regulations relating to the income_tax treatment of nonstatutory fringe_benefits public law prohibited the treasury_department from issuing prior to final regulations under sec_61 relating to the income_tax treatment of fringe_benefits the statute further prohibited treasury from proposing regulations relating to the treatment of fringe_benefits under sec_61 which would be effective prior to public law enacted in extended the moratorium on issuance of fringe benefit regulations through date the economic_recovery_tax_act_of_1981 public law extended the moratorium on issuance of fringe benefit regulations through date through various pronouncements congress indicated its belief that a proper review of the important issues involved in the income and employment_tax treatment of nonstatutory fringe_benefits would require an additional period of time consequently treasury announced that it will not issue any regulations or rulings altering the tax treatment of nonstatutory fringe_benefits prior to date and that present administrative practice will not be changed during this period ann i r b wta-n-123041-00 believed that it would be unacceptable to allow these conditions-which had existed since 1978-to continue any longer in addition the committee is concerned that without any well-defined limits on the ability of employers to compensate their employees tax- free by using a medium other than cash new practices will emerge that could shrink the income_tax base significantly and further shift a disproportionate tax burden to those individuals whose compensation is in the form of cash h_r rep no part ii 98th cong 2nd sess see also staff of the joint comm on taxation general explanation of revenue provisions of the deficit_reduction_act_of_1984 98th cong jcs-41-84 the conference_report also indicates congress’ intent to create certainty by providing clear rules t he conference agreement sets forth statutory provisions under which certain fringe_benefits provided by an employer are excluded from the recipient employee’s gross_income for federal_income_tax purposes and from the wage_base and if applicable the benefit base for purposes of income_tax_withholding fica futa and rrta and any fringe benefit that does not qualify for exclusion under the bill and that is not excluded under another statutory fringe benefit provision of the code is includible in gross_income for income_tax purposes and in wages for employment_tax purposes at the excess of its fair_market_value over any amount_paid by the employee for the benefit the latter rule is confirmed by clarifying amendments to code sec_61 sec_3121 sec_3306 and sec_3401 and section of the social_security act emphasis added h_r conf_rep no 98th cong 2nd sess vol c b see also h_r rep no 98th cong 2nd sess staff of the joint comm on taxation general explanation of revenue provisions of the deficit_reduction_act_of_1984 98th cong jcs-41-84 thus defra ‘84 was enacted by congress to provide statutory rules for the income and employment_tax treatment of fringe_benefits provided by an employer to an employee in accordance with this specific legislative action any fringe benefit is includible in the recipient’s gross_income for income_tax purposes unless the fringe benefit is excludable from gross_income under a specific statutory provision the gotcher decision incorporates principles that had developed under the common_law before defra ‘84 with respect to employer-provided fringe_benefits these principles have been embodied in the sec_61 sec_132 regime for example in the first instance we look to whether the fringe benefit is provided in wta-n-123041-00 connection with an employment relationship see sec_1_61-21 of the regulations in addition in the case of an employer-provided trip under sec_132 the determination must be made whether the cost of the trip would be deductible by the employee under sec_162 as an expense incurred in connection with the employee’s employment with the employer this test is akin to determining whether the benefit was provided with the primary purpose of benefitting the employer’s trade_or_business as opposed to merely providing the benefit to the employee as additional compensation thus the code and regulations reflect the principle discussed in gotcher that fringe_benefits such as a business trip provided primarily to serve a business_purpose of the employer are excludable from gross_income fringe_benefits that an employer requires its employees to accept are not automatically excludable from gross_income rather the nature of the hypothetical expense determines deductibility under sec_162 benefits provided to an employee for the purpose of carrying on the employer’s trade_or_business would often times be required in connection with an employee’s job duties and thus would be deductible by the employee under sec_162 if incurred by the employee but requiring that an employee accept any benefit does not automatically transform an otherwise nondeductible item or an item deductible only under sec_212 into an expense deductible under sec_162 as stated these rules clearly provide that tax preparation fees deductible under sec_212 are not excludable under sec_132 and sec_132 as a working_condition_fringe thus the value of these fringe_benefits is includible in gross_income under regulations sec_1_61-21 the value of the tax_return preparation services is the amount that the employee would have had to pay for the tax preparation services if the employee had paid the professional services firm for the services in an arm’s length transaction the value of the services provided to the company for the specific purpose of calculating the amount owing by or due to the company to equalize the income_tax costs of its expatriate employees is excludable as a working_condition_fringe in conclusion we emphasize that congress intended to provide clear rules regarding employer-provided fringe_benefits we are wary of attempts to revive pre-defra ‘84 case law in an effort to create confusion and uncertainty in areas where the code and the treasury regulations provide clear rules we conclude 3indeed assuming for the sake of argument that gotcher still has some vitality its reasoning suggests that the value of employer-provided tax preparation services is includible in gross_income the tax preparation services are provided in connection with an employee’s employment in addition the services satisfy a personal duty_of the employee and only remotely benefit the employer’s trade_or_business wta-n-123041-00 therefore that the value of individual tax preparation services may not be excludable from gross_income as a working_condition_fringe issue whether the value of the tax_return preparation services provided to an employee by an employer is wages for employment_tax purposes fica tax sec_3101 sec_3102 and sec_3111 of the code provide that every employer making payments of wages is required to withhold and pay fica_taxes sec_3121 of the code provides that for fica purposes the term wages means all remuneration for employment unless otherwise excepted sec_3121 of the code defines employment in pertinent part as including any service of whatever nature by an employee for the person employing him irrespective of the citizenship or residence of either within the united_states and service performed outside the united_states by a united_states citizen or resident as an employee of an american_employer as defined in sec_3121 sec_3121 of the code defines american_employer as the united_states or an instrumentality thereof a united_states_resident a partnership two-thirds or more of the partners of which are united_states residents a_trust if all the trustees are united_states residents and a corporation organized under the laws of the united_states or of any state sec_3121 of the code provides that for fica purposes the term wages does not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under sec_132 sec_31_3121_a_-1t q a-1 of the temporary employment_tax regulations provides that fringe_benefits are included in the definition of wages under sec_3121 unless specifically excluded from the definition of wages pursuant to sec_3121 through the law is very clear that the value of the tax_return preparation services provided in-kind by an employer to an employee is not excludable as a working_condition_fringe under sec_132 and sec_132 therefore it was not reasonable for the company to believe at the time the fringe benefit was provided that the 4we also note that the conference_report to the recently enacted economic_growth_and_tax_relief_reconciliation_act_of_2001 provides that new sec_132 and sec_132 dealing with qualified_retirement_planning_services specifically do not exclude from gross_income the value of tax preparation services this indicates congress’ intent that employer-provided tax preparation services not be excludable from gross_income see conference_report to h_r page wta-n-123041-00 employee receiving the benefit would be able to exclude the benefit from gross_income under sec_132 435_us_21 does not change this result in central illinois the court stated because the employer is in a secondary position as to liability for any_tax of the employee it is a matter of obvious concern that absent further specific congressional action the employer’s obligation to withhold be precise and not speculative u s pincite sec_132 and the regulations thereunder provided the company with clear notice of its obligation to withhold see 204_f3d_1103 fed cir finding that sec_132 and the regulations thereunder dealing with de_minimis fringes provided the employer with sufficient notice of its obligation to withhold and pay employment_taxes futa_tax sec_3301 of the code imposes an excise_tax on every employer with respect to wages paid_by him with respect to employment futa_tax sec_3306 of the code defines wages with certain exceptions as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3306 of the code defines employment in pertinent part as including any service of whatever nature performed by an employee for the person employing him irrespective of the citizenship or residence of either within the united_states and any service of whatever nature performed after outside the united_states except in a contiguous country with which the united_states ha sec_5the legislative_history also indicates congress’ intent to provide clear rules with respect to the employment_tax treatment of fringe_benefits since the statutory term ‘remuneration’ is to be interpreted broadly to include compensation_for services which have been performed noncash benefits such as allowances for meals when the employee is not away_from_home_overnight which are not excluded under the provisions of this bill or other statutory provisions are to be subject_to these employment_taxes this broad interpretation of remuneration is especially important in the case of fica for which withholding is generally the only collection method available h_r rep no part ii 98th cong 2nd sess see also staff of the joint comm on taxation general explanation of revenue provisions of the deficit_reduction_act_of_1984 98th cong jcs-41-84 wta-n-123041-00 an agreement relating to unemployment_compensation by a citizen_of_the_united_states as an employee of an american_employer sec_3306 provides that for purposes of futa_tax the term wages does not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under sec_132 as discussed it was not reasonable at the time the benefit was provided for the company to believe the value of the tax preparation services would be excludable from the employee’s gross_income therefore the value of these services is wages subject_to futa_tax subject of course to the futa_tax wage_base limitation federal_income_tax withholding under sec_3402 of the code with certain exceptions every employer making payment of wages is required to deduct and withhold upon those wages a tax determined in accordance with tables or computational procedures prescribed by the secretary for income_tax_withholding purposes sec_3401 of the code defines wages with certain exceptions as all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3401 of the code provides the term wages does not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under sec_132 for the reasons discussed above the value of income_tax preparation services provided to expatriate employees is not excludable from gross_income based upon sec_3401 of the code however sec_3401 of the code excepts from the definition of wages remuneration for services performed by a citizen_of_the_united_states outside the united_states if at the time of the payment of such remuneration it is reasonable to believe that such remuneration will be excludable from gross_income under sec_911 of the code sec_31_3401_a_8_a_-1 of the regulations provides that the employer's belief that sec_911 applies need only be based upon evidence reasonably 6for dollar_figure of income meeting the definition of foreign_earned_income may be excluded from gross_income code sec_911 wta-n-123041-00 sufficient to induce such belief even though the evidence is later determined by the service or a court to be insufficient to support an exclusion under sec_911 however the reasonable belief must be based upon the application of sec_911 and the regulations thereunder thus the value of the tax_return preparation services may be excludable from wages for income_tax_withholding purposes if the employer had a reasonable belief based upon contemporaneous information that the value of the fringe benefit provided by it would be excludable from the employee’s gross_income under sec_911 please call if you have any further questions jerry holmes branch chief office of the assistant chief_counsel exempt_organizations employment_tax government entities
